EXAMINER’S AMENDMENT AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s Amendment (“E/A”) to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  As this E/A is limited to canceling claims that were non-elected without traverse (see p. 8 of applicant’s 6/9/21 Remarks) in response to the 4/16/21 Restriction Requirement (“R/R”) and are ineligible for rejoinder because they do not depend from, refer back to, or otherwise require all limitations of an allowable claim, applicant’s authorization for the E/A was not required.  MPEP 821.02.  The application has been amended as follows:
Claims 13-16 are canceled.

Response to Arguments
Applicant's 12/16/21 arguments vis-à-vis 35 U.S.C. 103 rejections employing Kortunov et al., US 8,715,397 (2014) (“Kortunov”) as the primary reference therefor, stating in pertinent part that the 12/16/21 amendments (see below for analysis) overcame the rejections, have been fully considered and are persuasive in view of said amendments.  The rejections are withdrawn.

Election/Restrictions
Claim 1 et seq. is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 17-20, directed to methods of using the allowable product, previously withdrawn from consideration as a result of the R/R, are hereby rejoined and fully examined for Claims 13-16, directed to the invention of Group II as shown in the R/R, do not require all the limitations of an allowable product claim, have NOT been rejoined and have been canceled in the E/A above.  Since a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the R/R between Groups I and III, I and IV, and III and IV is hereby withdrawn. In view of the withdrawal of the R/R as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the R/R is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); MPEP § 804.01.  The R/R between Groups I and II, III and II, and IV and II does remain in effect vis-à-vis 35 U.S.C. 121.

Allowable Subject Matter
Claims 1-12, 17-20, and 22 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 1, 17, and 20, the most pertinent prior art of record appears to be Kortunov, whose teachings and suggestions are in the 10/8/21 Office Action.  Independent claims 1, 17, and 20 have been allowed over Kortunov, however, at least because Kortunov does not teach or suggest employing ~30-50 wt% of a glyme as its water-soluble organic solvent, as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR, see https://ppair-my.uspto.gov/pair/PrivatePair. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ March 29, 2022
Primary Examiner
Art Unit 1736